People v Swenson (2016 NY Slip Op 00529)





People v Swenson


2016 NY Slip Op 00529


Decided on January 27, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 27, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

JOHN M. LEVENTHAL, J.P.
LEONARD B. AUSTIN
SHERI S. ROMAN
ROBERT J. MILLER
BETSY BARROS, JJ.


2010-09511
 (Ind. No. 09-00961)

[*1]The People of the State of New York, respondent, 
vDoreen Swenson, appellant.


Steven A. Feldman, Uniondale, NY, for appellant.
James A. McCarty, Acting District Attorney, White Plains, NY (Raffaelina Gianfrancesco and Laurie G. Sapakoff of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Molea, J.), rendered August 5, 2010, convicting her of grand larceny in the second degree and scheme to defraud in the first degree, upon her plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of her right to appeal precludes review of the contentions she raises on this appeal (see People v Sanders, 25 NY3d 337, 341-342; People v Bradshaw, 18 NY3d 257, 264-265; People v Lopez, 6 NY3d 248, 257).
LEVENTHAL, J.P., AUSTIN, ROMAN, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court